
	
		III
		110th CONGRESS
		1st Session
		S. RES. 281
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Ms. Mikulski (for
			 herself, Mr. Cardin, and
			 Mr. Schumer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating Cal Ripken Jr. for his
		  induction into the Baseball Hall of Fame, for an outstanding career as an
		  athlete, and for his contributions to baseball and to his community.
		  
	
	
		Whereas Cal Ripken, Jr. was born and raised in
			 Maryland;
		Whereas Cal Ripken, Jr. was elected to the Baseball Hall
			 of Fame on January 9, 2007, his first year of eligibility, for his outstanding
			 accomplishments during his 21-year career in Major League Baseball;
		Whereas Cal Ripken, Jr. will be inducted into the Baseball
			 Hall of Fame on July 29, 2007, along with fellow baseball legend Tony
			 Gwynn;
		Whereas Cal Ripken, Jr. was nearly unanimously elected to
			 the Baseball Hall of Fame with the highest number of votes ever received for a
			 regular position player;
		Whereas Cal Ripken, Jr. is widely considered the
			 Iron Man of baseball, having earned this moniker by playing in
			 2,632 consecutive games, a feat unmatched in professional sports;
		Whereas Cal Ripken, Jr. was the American League Rookie of
			 the Year in 1982;
		Whereas Cal Ripken, Jr. had 3,184 career hits and 431 home
			 runs and received 8 Silver Slugger Awards for his superior offensive
			 play;
		Whereas Cal Ripken, Jr. is first among the all-time
			 Baltimore Orioles career leaders in total games played, consecutive games
			 played, at bats, hits, runs, runs batted in, extra base hits, doubles, home
			 runs, total bases, walks, strikeouts, assists, and double plays;
		Whereas Cal Ripken, Jr. is first among all Major League
			 Baseball players in the number of consecutive games played and the number of
			 double plays by a shortstop;
		Whereas Cal Ripken, Jr. is the all-time leader in Major
			 League Baseball All-Star fan balloting, has made the most Major League Baseball
			 All-Star Game appearances at shortstop, and has made the most consecutive Major
			 League Baseball All-Star Game starts;
		Whereas Cal Ripken, Jr. has not only proven to be a great
			 hitter but a great defensive player, winning 2 Gold Glove awards;
		Whereas Cal Ripken, Jr. was selected to play on 19
			 All-Star teams throughout his career and was twice voted All-Star Game Most
			 Valuable Player;
		Whereas Cal Ripken, Jr. helped the Baltimore Orioles win
			 the World Series in 1983;
		Whereas, in an era when money dominated the game of
			 baseball, Cal Ripken, Jr. chose to play in Baltimore for the Baltimore Orioles
			 when it was believed that he could have earned more money with another team in
			 another city;
		Whereas Cal Ripken, Jr. is an example of good
			 sportsmanship who has always conducted himself with dignity;
		Whereas Cal Ripken, Jr. is a role model for young people
			 and for all the people of the United States;
		Whereas Cal Ripken, Jr., along with his family and the
			 Ripkin Baseball organization, is a philanthropist dedicated to the Cal Ripken
			 Sr. Foundation, which gives underprivileged children the opportunity to attend
			 baseball camps around the country;
		Whereas Cal Ripken, Jr. operates baseball camps and
			 designs baseball fields for youth, college, and professional teams;
		Whereas Cal Ripken, Jr. gives speeches about his time in
			 baseball and some of the lessons he has learned;
		Whereas, in 1992, Cal Ripken, Jr. was awarded Major League
			 Baseball's Roberto Clemente Man of the Year Award and the Lou Gehrig Memorial
			 Award for his community involvement; and
		Whereas Cal Ripken, Jr. has been selected for the Major
			 League Baseball All-Century Team: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates Cal
			 Ripken, Jr. for his election to the Baseball Hall of Fame;
			(2)honors Cal
			 Ripkin, Jr. for an outstanding career as an athlete; and
			(3)thanks Cal
			 Ripkin, Jr. for his contributions to baseball and to his community.
			
